Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 2-3, 9-10, 16-17 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kiraly et al. (hereinafter Kiraly, US 2012/0081362) in view of Tschireen etal. (hereinafter Tschirren, US 2012/0249546) .
In regards to independent claims 2, 9, 16, Kiraly teaches a method, for generating a pathway through a luminal network, comprising: 
receiving an indication of a target in a first two-dimensional image, the first two- dimensional (2D) image generated from a three-dimensional (3D) volume captured by an imaging device (Kiraly, [0029], “The method 100 permits a user to either select (e.g., via a computer mouse point and click operation) on the airway tree model view 43 or directly on the axial slice 42 to select a site on the airway tree (Step 102)”); 
depicting the target and at least a portion of the luminal network in a second 2D image, the second 2D image being generated from the 3D volume (Kiraly, [0030], “Following the site selection and the different cross-section computations, instead of simply displaying the cross section as in FIG. 1 (Step 108), the method 100 may provide the "pop-out" cross-section window described above (Step 110a) or an animation 47 of successive "pop-out" cross sections, for example, beginning with a cross-section identical to the original axial view 42, and ending with a view of the desired oblique MPR (multi-planar reconstruction) (Step 110b). Multi-planar reconstruction is a post-image processing technique commonly used by an imaging system 10 to reconstruct a slice in any position and orientation through the obtained 3D volume”); 
rotating the 3D volume about an axis; updating the second 2D image (Kiraly, [0031], “In this case, in one embodiment of the invention, the animation may first depict rotation about one axis and then illustrate rotation about the second axis (Step 114a). This may be accomplished by always rotating about the X-axis first and then rotating about the Y-axis, or by always performing the largest of the two component rotations first. In a second embodiment of the invention, the animation may be performed by rotating the plane directly from the original (axial or tree model) view to the desired oblique MPR (Step 114b) as can be done by use of SLERP (Spherical Linear intERPolation) to interpolate between two quaternions representing the viewing direction”)L5 an; 
Tschirren teaches:
receiving an input identifying a first location of an airway (Tschirren, [0028], “The user may select a target location on one, two or all three CT images 50”); and 
generating a pathway through the luminal network to the target (Tschirren, [0028], “the system can generate a pathway to the location which may be indicated on the volumetric model 3”).
It would have been obvious to one of ordinary skill in the art, having the teachings of Kiraly and Tschirren before him before the effective filing date of the claimed invention, to modify medical user interface taught by Kiraly to include pathway generation of Tschirren in order to obtain a medical interface with pathway generation. One would have been motivated to make such a combination because it allows a doctor to plan a workflow prior to an operation.	

3. (New) The method of claim 2, further comprising generating a 3D model of the luminal network from the 3D volume (Tschireen, [0018], “For example, volumetric model of a bronchial tree structure can be generated from a volumetric data set from a CT scan or other multi-dimensional scan of a patient. The model may be generated from the volumetric data set of the images collected via CT scanning of the bronchial tree”).
In regards to dependent claim 3, 10, 17, Tschireen generating a 3D model of the luminal network from the 3D volume (Tschireen, [0018], “For example, volumetric model of a bronchial tree structure can be generated from a volumetric data set from a CT scan or other multi-dimensional scan of a patient. The model may be generated from the volumetric data set of the images collected via CT scanning of the bronchial tree”). It would have been obvious to one of ordinary skill in the art, having the teachings of Kiraly and Tschirren before him before the effective filing date of the claimed invention, to modify medical user interface taught by Kiraly to include pathway generation of Tschirren in order to obtain a medical interface with pathway generation. One would have been motivated to make such a combination because it allows a doctor to plan a workflow prior to an operation.

Allowable Subject Matter
Claims 4-8, 11-15, 18-21 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C TRAPANESE whose telephone number is (571)270-3304. The examiner can normally be reached Monday - Friday 10-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Ell can be reached on (571)270-3264. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM C TRAPANESE/Primary Examiner, Art Unit 2171